Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 6/2/2021. 
Claims 1-18 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vyvyan (US 2019/0165993 A1) in view of Zhu et al (CN 108616430 A, cited translation copy CN108616430MT).

Regarding claim 1, Vyvyan teaches a front-end device collaboration method, comprising: determining, by a first front-end device, that a preset collaboration trigger event exists (Vyvyan fig. 5 item #510, #535  determine type of event and generate collaborate trigger event, if event match that specified in event table, [0089][0096]); and sending, by the first front-end device, a collaboration instruction to a second front-end device, wherein the collaboration instruction is used to instruct the second front-end device to perform an operation corresponding to the collaboration instruction (Vyvyan fig. 5 item #545 propagate collaborate trigger to nodes, [0096][0105] actor node receive and act on collaborative trigger).
However, Vyvyan does not explicit of determining, by a first front-end device of a security and protection system an event exist, and sending, by the first front-end device, a collaboration instruction to a second front-end device of the security and protection system;
Zhu teaches determining, by a first front-end device of a security and protection system an event exist, and sending, by the first front-end device, a collaboration instruction to a second front-end device of the security and protection system (Zhu page 12, 16 smart host (first front end device may get configuration template from a server) obtain at least one device that has been added to the smart home system (second front 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vyvyan in view of Zhu to determining, by a first front-end device of a security and protection system an event exist, and sending, by the first front-end device, a collaboration instruction to a second front-end device of the security and protection system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform collaboration more efficiently, i.e. to utilize a centralize server to handle configuration and security setup (Zhu page 12, 16, 18).

Regarding claim 2, Vyvyan-Zhu teaches the method according to claim 1, wherein before the sending, by the first front-end device of the collaboration instruction to the second front-end device, the method further comprises: receiving and storing, by the first front-end device, a configuration information set sent by a security protection platform, wherein the configuration information set comprises configuration information of the second front-end device, and the configuration information of the second front- end device comprises a capability of the second front-end device, to perform the operation corresponding to the collaboration instruction (Zhu page 16 receive smart template from a server for at least one device, template includes execution rules, Vyvyan [0098][0102] receive trigger info and store in table).



Regarding claim 4, Vyvyan-Zhu teaches the method according to claim 3, wherein the obtaining, by the first front-end device, a-of the collaboration policy comprises: receiving, by the first front-end device, the collaboration policy sent by the security protection platform; or obtaining, by the first front-end device, the collaboration policy configured by a user on a client (Zhu page 16, receive configuration from server, Vyvyan [0051] user portal provide access for the customer/administrator).

Regarding claim 5, Vyvyan-Zhu teaches the method according to claim 3, further comprising: when a communication connection between the first front-end device and the second front- end device is interrupted, deleting, by the first front-end device, a collaboration policy of the second front-end device from the collaboration policy; or 6 

Regarding claim 6, Vyvyan teaches a front-end device collaboration method, comprising: sending, a collaboration policy to a first front-end device, wherein the collaboration policy is used by the first front-end device to determine the second front-end device from a plurality of front-end devices when the first front-end device detects a preset collaboration trigger event (Vyvyan fig. 5 item #510, #535  determine type of event within a data source and generate collaborate trigger event when event match that specified in event table, data source may be an external data source [0086][0089][0096]), and to instruct the second front-end device to perform an operation corresponding to a collaboration instruction (Vyvyan fig. 5 item #545 propagate collaborate trigger to nodes, [0096][0105] actor node receive and act on collaborative trigger); and receiving, an alarm of the collaboration trigger event that is sent by the first front-end device (Vyvyan [0099][[0102] receive trigger event and update table).
However, Vyvyan does not explicit teaches sending, by a security protection platform, a collaboration to a first front-end device of a security and protection system, to determine the second front-end device of the security and protection system and receiving, by the security protection platform an event that is sent by the first front-end device;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vyvyan in view of Zhu to sending, by a security protection platform, a collaboration to a first front-end device of a security and protection system, to determine the second front-end device of the security and protection system and receiving, by the security protection platform an event that is sent by the first front-end device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to perform collaboration more efficiently, i.e. to utilize a centralize server to handle configuration and security setup (Zhu page 12, 16, 18).

Regarding claim 7, Vyvyan-Zhu teaches the method according to claim 6, further comprising: receiving, by the security protection platform, configuration information sent by the second front-end device, wherein the configuration information comprises a 

Regarding claim 8, Vyvyan-Zhu teaches the method according to claim 6, further comprising: when the security protection platform detects that the second front-end device is offline, or when the security protection platform receives de-collaboration information sent by the second front-end device, sending, by the security protection platform, a de-collaboration notification message to the first front-end device, wherein the de-collaboration notification message is used to instruct the first front-end device to delete a collaboration policy of the second front-end device from the collaboration policy (Vyvyan [0094-0095] determine trigger event and suppress trigger if condition not match).

Regarding claim 14, Vyvyan-Zhu teaches the front-end device according to claim 11, wherein the first front- end device and the second front-end device are cameras (Zhu page 12 smart home system devices include camera).



Regarding claims 15-17, 18 they do not teach or further define over the limitations in claims 6-8, 14 respectively. Therefore, claims 15-17, 18 are rejected for the same reasons as set forth in claims 6-8, 14.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frew et al., US 20150170505 A1: US METHOD, COMPUTER-READABLE STORAGE DEVICE AND APPARATUS FOR PROVIDING A COLLABORATIVE STANDALONE AREA MONITOR.
BOSS et al., US 20180121740 A1: VEHICULAR COLLABORATION FOR VEHICULAR BLIND SPOT DETECTION.
Anantharaman et al., Collaborative Conference Experience Improvement 
Heins et al., US 20100022231 A1: COLLABORATIVE COMPUTING FOR MOBILE DEVICES.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446



/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446